DETAILED ACTION
	Claims 1-8 and 10 are present.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of species of SEQ ID NO: 2 with alterations 559_579+697 and SEQ ID NO: 6 with alterations 229+672+752+753+754+769+775+801+875+892 in the reply filed on 05/03/2022 is acknowledged.  The traversal is on the ground(s) that additional selection of a specific amino acid residue for each alteration is not required by the claim language.  This is not found persuasive because claim 6 directly recites specific substitutions.  Further,  MPEP 808.01(a) and 809.02(a) directly authorizes species election even if no species claim is present (i.e. all claims are genus claims). “In applications where only generic claims are presented, restriction cannot be required unless the generic claims recite or encompass such a multiplicity of species that an unduly extensive and burdensome search would be necessary to search the entire scope of the claim.” MPEP 808.01(a).  Restriction here is based upon a lack of Unity of Invention; regardless, the claims encompass a multiplicity of species from the specification that necessitates an election of species from the specification.
The requirement is still deemed proper and is therefore made FINAL.
	Applicant is still required to fully respond to the species election by indicating an amino acid residue substituted at each position of alteration and failure to so elect may result in further responses being found to be non-compliant.  In the interest of compact prosecution an action on the merits is issued.

Claim Objections
Claims 2, 3 and 6 are objected to because of the following informalities: 
Claims 2 and 3 throughout the claims recite lists of positions without the use of a proper conjunction.  For example, claim 2, line 6, recites “95, 96, 97,99, 100, 101, 102, 103, 104, 105” wherein an appropriate conjunction “and” or “or” should appear after “104.” 
Claim 6, part (B), recites: “the group consisting of . . . 229+440+582+624+635+672+738+753+754+757+769+775+801+875+892; or
100+229+360+458+582+672+753+754+757+769+775+801+843+875+8952+1008 of SEQ ID NO: 6; and
(B8)
S100D+E229S+K360G+D458S+S582K+N672D+G753E+S754E+S8757D+A769D+L775
A+D801G+A843P+K875T+N892Y+N1008D of SEQ ID NO: 6.	
	Claim 6 is objected to for using different conjunctions “or” between the third to last and penultimate species of the indicated Markush group and “and” between the penultimate and final species of the Markush group.  One conjunction should be recited between the penultimate and final species of the Markush group.  Claim 6 is further objected to for reciting what is presumed to be a label “(B8)” when (B1) through (B7) are not recited in the claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2 and 3 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
MPEP 608.01(n)(III) provides the following guidance: 
In accordance with 35 U.S.C. 112(d), or pre-AIA  35 U.S.C. 112, fourth paragraph, a claim in dependent form shall contain:
(i) a reference to a claim previously set forth, and 
(ii) then specify a further limitation of the subject matter claimed.
A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
Following the statute, the test as to whether a claim is a proper dependent claim is that it shall include every limitation of the claim from which it depends and specify a further limitation of the subject matter claimed.


Claims 2 and 3 depend from claim 1.  Claim 1 recites an alteration in one of regions 1 through 19 of an endoglucanase variant corresponding to amino acid of SEQ ID NO: 2 and an alteration in one of regions 1 through 13 of a xanthan lyase variant corresponding to amino acids of SEQ ID NO: 6.  Claim 1 is referenced in regards to the amino acids (i.e. positions) in each region and are not restated here.  Claim 2 as an only additional recitation lists out each position for each region wherein such positions are already required to be an integer value by definition.  That is, claim 1 recites that region 1 for the endoglucanase variant is amino acids 95 to 105 of SEQ ID NO: 2, and dependent claim 2 recites that “region 1 corresponding to amino acids 95 to 105 of SEQ ID NO: 2 . . . being at one or more positions selected from the group consisting of positions: 95, 96, 97, 99, 100, 101, 102, 103, 104, 105.”  Claim 3 similarly lists each position for each of regions 1-13 for the xanthan lyase variant.
The restatement of each integer position for each region 1-19 for the endoglucanase variant as recited in claim 2 and for each integer position for each region 1-13 for the xanthan lyase variant as recited in claim 3, wherein such regions and the amino acids or positions are previously recited and required by independent claim 1, is not a further limitation of the subject matter claimed in claim 1.  That is, each region recited in claim 1 already includes and defines all of the integer value amino acid or positions with respect to SEQ ID NOS: 2 and 6 wherein separately stating each position in claims 2 and 3, respectively, is not a further limitation of the subject matter already recited in independent claim 1.
For this reason, claims 2 and 3 fail to further limit the subject matter of claim 1 upon which those claims depend.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 5, 8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Segura et al. (U.S. 2016/0152925 A1) (previously cited).
The present invention relates to methods for reducing or preventing soil redeposition using a detergent composition comprising an isolated polypeptide having xanthan lyase activity optionally with a GH9 endoglucanase for dish wash and laundry.” Segura et al., abstract.    
Segura et al., claims 18-21, suggest a detergent composition comprising xanthan lyase having SEQ ID NO: 126 of that publication with a substitution corresponding to T631S and having about 81% identity to recited SEQ ID NO: 6 and a endoglucanase having SEQ ID NO: 56 of that publication with the substitution N96S and having about 82% identity to recited SEQ ID NO: 2. 
An alignment between recited SEQ ID NO: 2 (Qy) and SEQ ID NO: 56 (Db) of Segura et al. is as follows:

    PNG
    media_image1.png
    708
    642
    media_image1.png
    Greyscale


    PNG
    media_image1.png
    708
    642
    media_image1.png
    Greyscale

An alignment between recited SEQ ID NO: 6 (Qy) and SEQ ID NO: 126 (Db) of Segura et al. is as follows:

    PNG
    media_image2.png
    780
    642
    media_image2.png
    Greyscale


    PNG
    media_image2.png
    780
    642
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    368
    654
    media_image3.png
    Greyscale

Segura et al. cannot be considered to directly disclose a detergent composition specifically comprising the endoglucanase having SEQ ID NO: 56 of Segura et al. and the xanthan lyase of SEQ ID NO: 126 of Segura et al. However, Segura et al. directly teach a detergent composition containing both an endoglucanase and a xanthan lyase as taught by Segura et al.  Since Segura et al. directly suggest that such endoglucanase can be SEQ ID NO: 56 of Segura et al. and such xanthan lyase can be SEQ ID NO: 126 of Segura et al., at the time of filing an ordinarily skilled artisan at the time of filing would have been motivated to form a detergent composition containing any combination of an endoglucanase and a xanthan lyase as taught by Segura et al. including SEQ ID NOS: 56 and 126, respectively, of Segura et al.  An ordinarily skilled artisan at the time of filing would have been motivated to do this since Segura et al. has a direct teaching, suggestion and motivation that any of the individual endoglucanases or xanthan lyases taught by Segura et al. are appropriate for and may be combined together within a detergent composition.
Regarding recitation in the claims that any endoglucanase and xanthan lyase is a variant, the specification (page 38, lines 7-17) defines the “term ‘variant’ means a polypeptide (e.g. a GH9 endoglucanase polypeptide) comprising an alteration i.e. a substitution, insertion, and/or deletion, at one or more (e.g. several) positions.”  SEQ ID NO: 56 of Segura et al. has several substitutions, insertions, and/or deletions relative to recited SEQ ID NO: 2 as to be a variant thereof, and SEQ ID NO: 126 of Segura et al. has several substitutions, insertions, and/or deletions relative to recited SEQ ID NO: 6 as to be a variant thereof.  The claims recite compositions of matter and are not limited to any particular methodology for making such compositions of matter.  See MPEP 2113(I).
For these reasons, all of the features of claims 1-3 and 5 are suggested by Segura et al.
Regarding claim 8, Segura et al. in claim 28 thereof directly teaches that the detergent compositions of Segura et al. contain or can contain one or more detergent components wherein claim 29 of Segura et al. states several such detergent components (e.g. surfactants, builders, hydrotopes, polymers, etc).  As such, at the time of filing an ordinarily skilled artisan at the time of filing would have been motivated to include one or more such detergent components in any detergent composition formed in accordance with the teachings of Segura et al. since Segura et al. directly teach and suggest the same.
Regarding claim 10, “In recent years, xanthan gum has been use as an ingredient in many consumer products including foods (e.g. as thickening agent in salat dressings and dairy products), cosmetics (e.g. as stabilizer and thickener in toothpaste and make-up to prevent ingredients from separating) and sun cream products. There is therefore an interest in removing food and cosmetic stains/soils [i.e. that contain xanthan gum] from textiles and hard surfaces and ensuring that the stains/soils do not redeposit back onto the textile or hard surface. This invention provides methods that can reduce soil redeposition by using detergent compositions comprising isolated polypeptides having xanthan lyase activity and optionally isolated GH9 endoglucanases.” Segura et al., paras. [0010]-[0011].  As such, Segura et al. directly teach that the detergent compositions suggested therein be contacted with a textile or hard surface stained or disposed on a hard surface or textile such that at the time of filing an ordinarily skilled artisan at the time of filing would have been motivated to use any detergent composition suggested by Segura et al. in the same manner.

Claims 1-5, 8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Segura et al. as applied to claims 1-3, 5, 8 and 10 above, and further in view of Nielsen et al. (U.S. 2019/0218478 A1) (filed 08/24/2017).
Regarding claim 4, “The present invention relates to endoglucanase variants and methods for obtaining endoglucanase variants. The present invention also relates to polynucleotides encoding the variants; nucleic acid constructs, vectors, and host cells comprising the polynucleotides; and methods of using the variants.” Nielsen et al., abstract.
“The known xanthan endoglucanase having SEQ ID NO: 2 was found to be sensitive to the presence of detergents with chelators. To improve the applicability and/or cost and/or the performance of such enzymes there is an ongoing search for variants with altered properties, such as increased stability, e.g. improved stability in a detergent composition, e.g. in the presence of a chelator, e.g. EDTA or citrate, etc. However, mutagenesis of large enzymes followed by purification and functional analysis of mutant libraries can be very expensive and laborious.” Nielsen et al., para. [0004]. “In some aspects, the present invention relates to a composition comprising at least one endoglucanase variant of the invention, wherein said composition is a detergent composition. In another aspect, a detergent composition of the invention comprises one or more detergent components for degrading xanthan gum.” Nielsen et al., para. [0051].
SEQ ID NO: 2 of Nielsen et al. is identical to recited SEQ ID NO: 2 such that the xanthan endoglucanase taught by Nielsen et al. is an endoglucanase identical to recited SEQ ID NO: 2.
“In a particular embodiment , the variant comprises or consists of the alterations selected from the group consisting of : . .  N216Q + S313D + E408D + D476R + Y579W + I602T + F638N + A651P + T6976 + W719R + R880K + T887K + K921R + Y934G.” Nielsen et al., paras. [0416] and [0441].
That is Nielsen et al. teaches an endoglucanase variant identical to recited SEQ ID NO: 2 having substitutions and/or alterations 216+313+408+476+579+602+638+651+697+719+880+887+921+934 and no other alterations as directly recited in claims 4 and 7.
Segura et al. do not teach a detergent composition containing an endoglucanase identical to recited SEQ ID NO: 2 except having alterations at positions 216+313+408+476+579+602+638+651+697+719+880+887+921+934.
In addition to an endoglucanase having SEQ ID NO: 56 of Segura et al., Segura et al. teach an endoglucanase having SEQ ID NO: 2 of that reference that is identical to recited SEQ ID NO: 2.  “In an embodiment of the invention the detergent composition also comprises an isolated GH9 endoglucanase selected from the group consisting of: (a) the polypeptide corresponding to amino acids 1 to 1055 of SEQ ID NO: 2.” Segura et al., para. [0084]; see also Segura et al., claim 24.  As discussed above, an ordinarily skilled artisan at the time of filing would have been motivated to combine any endoglucanase and any xanthan lyase taught by Segura et al. for the reasons stated above that includes an endoglucanase having SEQ ID NO: 2 of Segura et al. (identical to recited SEQ ID NO: 2) and a xanthan lyase having SEQ ID NO: 126 of Segura et al.
As taught by Nielsen et al., Nielsen et al. teach substitution variants SEQ ID NO: 2 with specifically improved properties for use in detergent compositions as discussed above (e.g. improved stability in a detergent composition.).  As such, at the time of filing an ordinarily skilled would have been motivated to replace the endoglucanase having SEQ ID NO: 2 of Segura et al. (identical to recited SEQ ID NO: 2) with any of the endoglucanase variants taught by Nielsen et al. having specifically improved properties for use in detergent compositions including SEQ ID NO: 2 having the substitutions N216Q + S313D + E408D + D476R + Y579W + I602T + F638N + A651P + T6976 + W719R + R880K + T887K + K921R + Y934G.  An ordinarily skilled artisan at the time of filing would have been motivated to do this since Nielsen et al. expressly teach that such endoglucanase variants have improved properties for use in detergent compositions over an endoglucanase having recited SEQ ID NO: 2.

Claims 1-8 and 10 (all pending claims) is/are rejected under 35 U.S.C. 103 as being unpatentable over Segura et al. and Nielsen et al. (U.S. 2019/0218478 A1) as applied to claims 1-5, 8 and 10 above, and further in view of Nielsen et al. (U.S. 2019/0185841) (filed 08/24/2017) (“Nielsen et al. 2d”).
Regarding claim 6, “The present invention relates to xanthan lyase variants and methods for obtaining xanthan lyase variants. The present invention also relates to polynucleotides encoding the variants; nucleic acid constructs, vectors, and host cells comprising the polynucleotides; and methods of using the variants.” Nielsen et al. 2d, abstract.
“The known xanthan lyase having SEQ ID NO: 2 was found to be sensitive to the presence of detergents with chelators. To improve applicability and/or cost and/or the performance of such enzymes there is an ongoing search for variants with altered properties, such as increased stability, e.g. improved stability in a detergent composition, e.g. in the presence of a chelator, e.g. EDTA or citrate, etc.” Nielsen et al. 2d, para. [0004]. “In some aspects, the present invention relates to a xanthan lyase variant having an improved stability in a detergent composition compared to a parent xanthan lyase (e.g., with SEQ ID NO: 2).” Nielsen et al. 2d, para. [0080]. “In another aspect, the present invention relates to a composition comprising at least one xanthan lyase variant of the invention, wherein said composition is a detergent composition. In another aspect, a detergent composition of the invention comprises one or more detergent components for degrading xanthan gum.” Nielsen et al. 2d, para. [0083].
SEQ ID NO: 2 of Nielsen et al. is identical to recited SEQ ID NO: 6.
“Preferred positions for alteration in this aspect include one or more positions selected from the group consisting of positions 624 , 635 , 649 , 656 , 738 , 753 , 754 , 757 , 769 , 775 , 777 , 801 , 843 and 875 , and one or more positions selected from the group consisting of positions 100 , 190 , 229 , 234 , 360 , 399 , 440 , 458 , 492 , 567 , 582 , 672 , 892 and 1008 of SEQ ID NO : 2.” Nielsen et al. 2d, para. [0042].
“Non-limiting examples of such variants include: . . . A190Q , E229S , I234V , S582K , N672D , G753E , S754E , S757D , A769D , L775A , D801G , K875T , N892Y.” Nielsen et al. 2d, paras. [0044] and [0073].
That is Nielsen et al. 2d teach a xanthan lyase variant identical to recited SEQ ID NO: 6 having substitutions and/or alterations 190+229+234+582+672+753+754+757+769+775+801+875+892 and no other alterations as directly recited in claims 5, 6 (para. (B)) and 7.
In addition to a xanthan lyase having SEQ ID NO: 126 of Segura et al., Segura et al. teach a xanthan lyase having SEQ ID NO: 64 of that reference that is identical to recited SEQ ID NO: 6 and SEQ ID NO: 2 of Nielsen et al. 2d. 
 “In an embodiment of the invention the detergent composition also comprises an isolated GH9 endoglucanase selected from the group consisting of: (a) the polypeptide corresponding to amino acids 1 to 1055 of SEQ ID NO: 2.” Segura et al., para. [0084]; see also Segura et al., claim 24.  As discussed above, an ordinarily skilled artisan at the time of filing would have been motivated to combine any endoglucanase and any xanthan lyase taught by Segura et al. for the reasons stated above that includes an endoglucanase having SEQ ID NO: 2 of Segura et al. (identical to recited SEQ ID NO: 2) and a xanthan lyase having SEQ ID NO: 126 or 64 of Segura et al. “A further aspect of the invention is the use of a detergent composition for reducing or preventing soil redeposition comprising an isolated polypeptide having xanthan lyase activity selected from the group consisting of: . . . (d) a polypeptide having at least 80%, e.g., at least 81%, at least 82%, at least 83%, at least 84%, at least 85%, at least 86%, at least 87%, at least 88%, at least 89%, at least 90%, at least 91%, at least 92%, at least 93%, at least 94%, at least 95%, at least 96%, at least 97%, at least 98%, at least 99%, or 100% sequence identity to the mature polypeptide of SEQ ID NO: 64.” Segura et al., para. [0048]; see also Segura et al., claim 18.
As discussed above, an ordinarily skilled artisan at the time of filing would have been motivated to combine any endoglucanase and any xanthan lyase taught by Segura et al. in a detergent composition for the reasons stated above that includes an endoglucanase having SEQ ID NO: 2 of Segura et al. (identical to recited SEQ ID NO: 2) and a xanthan lyase having SEQ ID NO: 64 of Segura et al. (identical to recited SEQ ID NO: 6) including substitution variants of SEQ ID NO: 2 as taught by Nielsen et al. specifically including recited SEQ ID NO: 2 with the substitutions N216Q + S313D + E408D + D476R + Y579W + I602T + F638N + A651P + T6976 + W719R + R880K + T887K + K921R + Y934G.
As taught by Nielsen et al. 2d, Nielsen et al. 2d teach substitution variants of recited SEQ ID NO: 6 (SEQ ID NO: 2 of Nielsen et al. 2d) with specifically improved properties for use in detergent compositions as discussed above (e.g. improved stability in a detergent composition.).  As such, at the time of filing an ordinarily skilled would have been motivated to replace the xanthan lyase having SEQ ID NO: 64 of Segura et al. (identical to recited SEQ ID NO: 6) with any of the xanthan lyase variants taught by Nielsen et al. 2d having specifically improved properties for use in detergent compositions including recited SEQ ID NO: 6 having the substitutions A190Q , E229S , I234V , S582K , N672D , G753E , S754E , S757D , A769D , L775A , D801G , K875T , N892Y.  An ordinarily skilled artisan at the time of filing would have been motivated to do this since Nielsen et al. 2d expressly teach that such xanthan lyase variants have improved properties for use in detergent compositions over a xanthan lyase having recited SEQ ID NO: 6.

Claims 1-5, 8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Segura et al. as applied to claims 1-3, 5, 8 and 10 above, and further in view of Mussmann et al. (U.S. 10,988,747 B2) (filed 08/24/2017).  In the alternative, claims 1-5, 8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Segura et al. as applied to claims 1-3, 5, 8 and 10 above, and further in view of Mussmann et al. (U.S. 2020/0239815 A1) (filed 08/24/2017).
The applied reference (U.S. 10,988,747 and U.S. 2020/0239815)  has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
Regarding claim 4, U.S. 10,988,747, abstract, teach detergent compositions having endoglucanase variants for use in detergent compositions.  As taught in the claims of U.S. 10,988,747, such variants have one or more alterations relative to SEQ ID NO: 2 that is identical to recited SEQ ID NO: 2. Such endoglucanase variants have are improved in one or more properties including “detergent stability (e.g. improved stability in a detergent composition, e.g. in the presence of a chelator, e.g. EDTA or citrate) and/or storage stability (e.g. improved storage stability in a detergent composition, e.g. in the presence of a chelator, e.g. EDTA or citrate).” U.S. 10,988,747, col. 1, ln. 34-37.  The endoglucanase variants include SEQ ID NO: 2 with alterations “N216Q+S313D+E408D+D476R+Y579W+I602T+F638N+A651P+T697G+W719R+R880K+T887K+K921R+Y934G” as recited in claim 4. 10,988,747, col. 64, ln. 46-48.
U.S. 2020/0239815, abstract, teach detergent compositions having endoglucanase variants for use in detergent compositions with identity to SEQ ID NO: 2 that is identical to recited SEQ ID NO: 2.  Such endoglucanase variants are improved in one or more properties including “detergent stability (e.g. improved stability in a detergent composition,) and/or storage stability (e.g. improved storage stability in a detergent composition).” U.S. 2020/0239815, para. [0003]. The endoglucanase variants include SEQ ID NO: 2 with alterations “N216Q , S313D , E408D , D476R , Y579W , 1602T , F638N , A651P , T697G , W719R , R880K , 1887K , K921R , Y934G” as recited in claim. U.S. 2020/0239815, Table 6, variant 5.
Segura et al. do not teach a detergent composition containing an endoglucanase identical to recited SEQ ID NO: 2 except having alterations at positions 216+313+408+476+579+602+638+651+697+719+880+887+921+934.
In addition to an endoglucanase having SEQ ID NO: 56 of Segura et al., Segura et al. teach an endoglucanase having SEQ ID NO: 2 of that reference that is identical to recited SEQ ID NO: 2.  “In an embodiment of the invention the detergent composition also comprises an isolated GH9 endoglucanase selected from the group consisting of: (a) the polypeptide corresponding to amino acids 1 to 1055 of SEQ ID NO: 2.” Segura et al., para. [0084]; see also Segura et al., claim 24.  As discussed above, an ordinarily skilled artisan at the time of filing would have been motivated to combine any endoglucanase and any xanthan lyase taught by Segura et al. for the reasons stated above that includes an endoglucanase having SEQ ID NO: 2 of Segura et al. (identical to recited SEQ ID NO: 2) and a xanthan lyase having SEQ ID NO: 126 of Segura et al.
U.S. 10,988,747 and U.S.  2020/0239815 separately teach substitution variants SEQ ID NO: 2 with specifically improved properties for use in detergent compositions as discussed above (e.g. improved stability in a detergent composition.).  As such, at the time of filing an ordinarily skilled would have been motivated to replace the endoglucanase having SEQ ID NO: 2 of Segura et al. (identical to recited SEQ ID NO: 2) with any of the endoglucanase variants separately taught by U.S. 10,988,747 or U.S. 2020/0239815  having specifically improved properties for use in detergent compositions including SEQ ID NO: 2 having the substitutions N216Q + S313D + E408D + D476R + Y579W + I602T + F638N + A651P + T6976 + W719R + R880K + T887K + K921R + Y934G.  An ordinarily skilled artisan at the time of filing would have been motivated to do this since U.S. 10,988,747 or U.S. 2020/0239815 expressly teach that such endoglucanase variants have improved properties for use in detergent compositions over an endoglucanase having recited SEQ ID NO: 2.
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02. The effective filing date of the instant application appears to be 02/23/2018.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 5 and 8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon without significantly more. The claim(s) recite(s) a mixture of natural products as will be discussed below. This judicial exception is not integrated into a practical application because the claims no not recite any limitations of an application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not recite any elements other than a natural product judicial exception.
MPEP 2106(III) directs that claims drawn to 1) a composition of matter (step 1), 2) a law of nature or a natural phenomenon or a product of nature (step 2A) and 3) lacking recitation of additional elements that make the claims directed to significantly more than a judicial exception (step 2B) are ineligible for patenting under 35 U.S.C. 101.  See MPEP 2106(III), flow chart.  Step 2A into two prongs as set forth in MPEP 2106.04(II)(A).
“If the claim includes a nature-based product that does not exhibit markedly different characteristics from its naturally occurring counterpart in its natural state, then the claim recites a "product of nature" exception, and requires further analysis in Step 2A Prong Two to determine whether the claim as a whole integrates the exception into a practical application.”  MPEP 2106.04(c).  “It is important to keep in mind that product of nature exceptions include both naturally occurring products and non-naturally occurring products that lack markedly different characteristics from any naturally occurring counterpart.”  MPEP 2106.04(b)(II).  
“The markedly different characteristics analysis is part of Step 2A Prong One, because the courts use this analysis to identify product of nature exceptions.”  MPEP 2106.04(c).  “The markedly different characteristics analysis compares the nature-based product limitation to its naturally occurring counterpart in its natural state. Markedly different characteristics can be expressed as the product’s structure, function, and/or other properties, and are evaluated based on what is recited in the claim on a case-by-case basis. If the analysis indicates that a nature-based product limitation does not exhibit markedly different characteristics, then that limitation is a product of nature exception. If the analysis indicates that a nature-based product limitation does have markedly different characteristics, then that limitation is not a product of nature exception.”  MPEP 2106.04(c)(II).
Examiners should keep in mind that if the nature-based product limitation is naturally occurring, there is no need to perform the markedly different characteristics analysis because the limitation is by definition directed to a naturally occurring product and thus falls under the product of nature exception.”  MPEP 2106.04(c)(I).
“Where the claim is to a nature-based product produced by combining multiple components (e.g., a claim to "a probiotic composition comprising a mixture of Lactobacillus and milk"), the markedly different characteristics analysis should be applied to the resultant nature-based combination, rather than its component parts.”  MPEP 2106.04(I)(A). “When the nature-based product is a combination produced from multiple components, the closest counterpart may be the individual nature-based components of the combination. For example, assume that applicant claims an inoculant comprising a mixture of bacteria from different species, e.g., some bacteria of species E and some bacteria of species F. Because there is no counterpart mixture in nature, the closest counterparts to the claimed mixture are the individual components of the mixture, i.e., each naturally occurring species by itself.” MPEP 2106.04(c)(II)(A)
Here, claims 1-3, 5 and 8 (herein, “the claims”) are directed towards a composition of matter such that step 1 is yes.  Segura et al. (U.S. 2016/0152925 A1), as discussed above, teach a endoglucanase having SEQ ID NO: 56 of that reference that is an endoglucanase variant as recited in the claims, and teach a xanthan lyase having SEQ ID NO: 126 of that reference that is a xanthan lyase variant as recited in the claims.  “SEQ ID NO: 55 is the DNA sequence of the GH9 endoglucanase as isolated from Paenibacillus sp NN062253. SEQ ID NO: 56 is the amino acid sequence as deduced from SEQ ID NO: 55.” Segura et al., paras. [0155]-[0156]. “SEQ ID NO: 125 is the DNA sequence of the xanthan lyase as isolated from Paenibacillus sp NN062253. SEQ ID NO: 126 is the amino acid sequence as deduced from SEQ ID NO: 125.” Segura et al., paras. [0226]-[0227].  Paenibacillus sp NN062253 appears to be a naturally-occurring organism such that an endoglucanase having SEQ ID NO: 56 of Segura et al. and a xanthan lyase having SEQ ID NO: 126 of Segura et al. are naturally-occurring products. 
Since the natural products (i.e. endoglucanase having SEQ ID NO: 56 of Segura et al. and a xanthan lyase having SEQ ID NO: 126 of Segura et al.) recited in the claims are naturally-occurring, for step 2A, prong 1, “there is no need to perform the markedly different characteristics analysis because the limitation is by definition directed to a naturally occurring product and thus falls under the product of nature exception.” It is noted that even if embodiments of the claims are directed towards a mixture of an endoglucanase and xanthan lyase isolated or separated from the environment wherein such enzymes are found in situ in nature, such isolated enzymes in a mixture are compared to their closest naturally-occurring counterparts to determine markedly different characteristics.  Because there is no indication in the record that isolation of any of the recited endoglucanase or xanthan lyase protease polypeptides mixed together including in combination with any other additional composition components as recited in the claims has resulted in a marked difference in structure, function, or other properties as compared to its naturally-occurring counterpart, any detergent composition comprising naturally-occurring endoglucanase or xanthan lyase is a product of nature exception within the meaning of Step 2A, prong 1.  See MPEP 2106.07(a)(I).  
The claims recite additional components such as a “detergent composition” in claim 1 and detergent components as recited in claim 8, as recited which include further naturally-occurring products that fall within the product of nature exception of Step 2A, prong 1, such as naturally-occurring surfactants (e.g. naturally-occurring fatty acid salts; rhamnolipids produced by Pseudomonas).  However, none of these additionally recited components are described as imparting a markedly-different characteristic to any of the naturally-occurring products recited relative to their naturally-occurring counterparts.  
That is, there is no evidence of record that combination of any of the recited naturally-occurring endoglucanase or xanthan lyase, as described above, with any generic detergent component including naturally-occurring surfactants changes the properties of any of these enzymes (e.g. stability or enzymatic properties) or properties of other components of a detergent composition. 
Regarding, step 2A, prong 2, “Prong Two asks does the claim recite additional elements that integrate the judicial exception into a practical application? In Prong Two, examiners evaluate whether the claim as a whole integrates the exception into a practical application of that exception.”  MPEP 2106(II)(A)(2).  “Examiners evaluate integration into a practical application by: (1) identifying whether there are any additional elements recited in the claim beyond the judicial exception(s); and (2) evaluating those additional elements individually and in combination to determine whether they integrate the exception into a practical application, using one or more of the considerations introduced in subsection I supra, and discussed in more detail in MPEP §§ 2106.04(d)(1), 2106.04(d)(2), 2106.05(a) through (c) and 2106.05(e) through (h).”  MPEP 2106.04(d).
The claims do not recite any additional elements other than the naturally-occurring endoglucanase and xanthan lyase combined with generic components of a detergent composition, which does not integrate the natural product exception into a practical application, since the claims are not limited to use for any application.  
Regarding Step 2B for the claims, “Step 2B asks: Does the claim recite additional elements that amount to significantly more than the judicial exception”?  MPEP 2106.05(II).  Here, the claims do not recite any additional elements other than the natural-product endoglucanase and xanthan lyase combined with generic components of a detergent composition.  As discussed under the analysis of Step 2A, prong two, none of the additional features establish a specific application for the recited product of nature exception. 
 As such, Step 2B is answered in the negative and the claims are directed towards a judicial exception.   
The claims are directed towards ineligible subject matter for the reasons stated.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-8 and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,988,747 in view of Segura et al., Nielsen et al. (U.S. 2019/0218478 A1) and Nielsen et al. (U.S. 2019/0185841) (“Nielsen et al. 2d). 
All rejections above under 35 U.S.C. 103 are incorporated herein by reference.  As set forth above, the combined teachings of Segura et al., Nielsen et al. and Nielsen et al. 2d suggest all of the features of claims 1-8 and 10. 
Patented claims 1 and 5-7 recites detergent compositions having an endoglucanase variant having SEQ ID NO: 2 that is identical to recited SEQ ID NO: 2 having at least one alterations including, inter alia, at positions 216, 313, 408 and 476.  Patented claims 13-14 recite use of such detergent compositions by applying to a textile or hard surface having xanthan gum.  As discussed above, an ordinarily skilled artisan at the time of filing would have been motivated to combine an endoglucanase having SEQ ID NO: 2 with a xanthan lyase as taught by Segura et al. into a single detergent composition including a xanthan lyase having SEQ ID NO: 64 or 126 of Segura et al. including a variant of SEQ ID NO: 64 of Segura et al. (recited SEQ ID NO: 6) with  substitutions A190Q , E229S , I234V , S582K , N672D , G753E , S754E , S757D , A769D , L775A , D801G , K875T, N892Y as taught by Nielsen et al. 2d.  As discussed, Nielsen et al. teach a specific endoglucanase variant being recited SEQ ID NO: 2 with substitutions N216Q + S313D + E408D + D476R + Y579W + I602T + F638N + A651P + T6976 + W719R + R880K + T887K + K921R + Y934G.
In view of the above, at the time of filing an ordinarily skilled artisan at the time of filing would have been motivated to modify the detergent compositions recited in the patented claims to further comprise a xanthan lyase having recited SEQ ID NO: 6 with substitutions/alterations A190Q , E229S , I234V , S582K , N672D , G753E , S754E , S757D , A769D , L775A , D801G , K875T, N892Y since, as discussed, Segura et al. teach that it is advantageous to combine an endoglucanase having identity to recited SEQ ID NO: 2 (SEQ ID NO: 2 of patented claims) with a xanthan lyase including advantageously improved variants as taught by Nielsen et al. 2d. Further, Nielsen et al. teach that a particular advantageous endoglucanase variant within the scope of the patented claims is recited SEQ ID NO: 2 with substitutions N216Q + S313D + E408D + D476R + Y579W + I602T + F638N + A651P + T6976 + W719R + R880K + T887K + K921R + Y934G such that at the time of filing an ordinarily skilled artisan at the time of filing would have been motivated to employ such an endoglucanase variant as an embodiment endoglucanase variant of the patented claim since Nielsen et al. teach that the same is specifically advantageous for inclusion in detergent compositions.  Regarding claims 8 and 10, as discussed above, Segura et al. directly teach that detergent compositions should contain one or more detergent components and use of detergent compositions containing an endoglucanase and a xanthan lyase in a method as recited in claim 10.

Claims 1-3, 5, 8 and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,988,747 in view of Segura et al.
The rejection of claims 1-3, 5, 8 and 10 as obvious over Segura et al. is incorporated herein by reference.  As set forth above, Segura et al. suggest all of the features of claims 1-3, 5, 8 and 10. 
Patented claims 1 and 5-7 recites detergent compositions having an endoglucanase variant having SEQ ID NO: 2 that is identical to recited SEQ ID NO: 2 having at least one alterations including, inter alia, at positions 216, 313, 408 and 476.  Segura et al. further teach an endoglucanase having SEQ ID NO: 2 of that reference that is identical to recited SEQ ID NO: 2.  As discussed above, an ordinarily skilled artisan at the time of filing would at the time of filing have been motivated to combine any endoglucanase taught by Segura et al. and any xanthan lyase taught by Segura et al. in a single detergent composition.  As such, at the time of filing an ordinarily skilled artisan at the time of filing would have been motivated to modify the detergent compositions recited in the patented claims (reciting endoglucanases that are substitution variants of  SEQ ID NO: 2 of Segura et al.) with a xanthan lyase as taught by Segura et al. into a single detergent composition including a xanthan lyase having SEQ ID NO: 126 of Segura et al., wherein Segura et al. teach that any such detergent composition having a xanthan lyase and endoglucanase further have the features of claim 8 and employed in the method of claim 8.

Claims 1-8 and 10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-11, 13 and 15 of copending Application No. 16/638,798 in view of Segura et al., Nielsen et al. (U.S. 2019/0218478 A1) and Nielsen et al. (U.S. 2019/0185841) (“Nielsen et al. 2d). 
All rejections above under 35 U.S.C. 103 are incorporated herein by reference.  As set forth above, the combined teachings of Segura et al., Nielsen et al. and Nielsen et al. 2d suggest all of the features of claims 1-8 and 10. 
Copending claims 1 and 3-5 recite detergent compositions having an endoglucanase variant having SEQ ID NO: 2 that is identical to recited SEQ ID NO: 2 having at least one alterations including, inter alia, at positions 313, 408 and 476.  Copending claim 15 recites use of such detergent compositions by applying to a textile or hard surface having xanthan gum.  As discussed above, an ordinarily skilled artisan at the time of filing would have been motivated to combine an endoglucanase having SEQ ID NO: 2 with a xanthan lyase as taught by Segura et al. into a single detergent composition including a xanthan lyase having SEQ ID NO: 64 or 126 of Segura et al. including a variant of SEQ ID NO: 64 of Segura et al. (recited SEQ ID NO: 6) with  substitutions A190Q , E229S , I234V , S582K , N672D , G753E , S754E , S757D , A769D , L775A , D801G , K875T, N892Y as taught by Nielsen et al. 2d.  As discussed, Nielsen et al. teach a specific endoglucanase variant being recited SEQ ID NO: 2 with substitutions N216Q + S313D + E408D + D476R + Y579W + I602T + F638N + A651P + T6976 + W719R + R880K + T887K + K921R + Y934G.
In view of the above, at the time of filing an ordinarily skilled artisan at the time of filing would have been motivated to modify the detergent compositions recited in the copending claims to further comprise a xanthan lyase having recited SEQ ID NO: 6 with substitutions/alterations A190Q , E229S , I234V , S582K , N672D , G753E , S754E , S757D , A769D , L775A , D801G , K875T, N892Y since, as discussed, Segura et al. teach that it is advantageous to combine an endoglucanase having identity to recited SEQ ID NO: 2 (SEQ ID NO: 2 of copending claims) with a xanthan lyase including advantageously improved variants as taught by Nielsen et al. 2d. Further, Nielsen et al. teach that a particular advantageous endoglucanase variant within the scope of the copending claims is recited SEQ ID NO: 2 with substitutions N216Q + S313D + E408D + D476R + Y579W + I602T + F638N + A651P + T6976 + W719R + R880K + T887K + K921R + Y934G such that at the time of filing an ordinarily skilled artisan at the time of filing would have been motivated to employ such an endoglucanase variant as an embodiment endoglucanase variant of the copending claims since Nielsen et al. teach that the same is specifically advantageous for inclusion in detergent compositions.  Regarding claims 8 and 10, as discussed above, Segura et al. directly teach that detergent compositions should contain one or more detergent components and use of detergent compositions containing an endoglucanase and a xanthan lyase in a method as recited in claim 10, wherein the features of copending claim 15 further teach the features of claim 10.
This is a provisional nonstatutory double patenting rejection.

Claims 1-3, 5, 8 and 10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over 1, 3-11, 13 and 15 of copending Application No. 16/638,798 further in view of Segura et al.
The rejection of claims 1-3, 5, 8 and 10 as obvious over Segura et al. is incorporated herein by reference.  As set forth above, Segura et al. suggest all of the features of claims 1-3, 5, 8 and 10. 
Copending claims 1 and 3-5 recite detergent compositions having an endoglucanase variant having SEQ ID NO: 2 that is identical to recited SEQ ID NO: 2 having at least one alterations including, inter alia, at positions 313, 408 and 476.  Copending claim 15 recites use of such detergent compositions by applying to a textile or hard surface having xanthan gum. Segura et al. further teach an endoglucanase having SEQ ID NO: 2 of that reference that is identical to recited SEQ ID NO: 2.  As discussed above, an ordinarily skilled artisan at the time of filing would have been motivated to combine any endoglucanase taught by Segura et al. and any xanthan lyase taught by Segura et al. in a single detergent composition.  As such, at the time of filing an ordinarily skilled artisan at the time of filing would have been motivated to modify the detergent compositions recited in the copending claims (reciting endoglucanases that are substitution variants of  SEQ ID NO: 2 of Segura et al.) with a xanthan lyase as taught by Segura et al. into a single detergent composition including a xanthan lyase having SEQ ID NO: 126 of Segura et al., wherein Segura et al. teach that any such detergent composition having a xanthan lyase and endoglucanase further have the features of claim 8 and employed in the method of claim 8.
This is a provisional nonstatutory double patenting rejection

Claims 1-8 and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11,001,827 in view of Segura et al., Nielsen et al. (U.S. 2019/0218478 A1) and Nielsen et al. (U.S. 2019/0185841) (“Nielsen et al. 2d). 
All rejections above under 35 U.S.C. 103 are incorporated herein by reference.  As set forth above, the combined teachings of Segura et al., Nielsen et al. and Nielsen et al. 2d suggest all of the features of claims 1-8 and 10. 
Patented claims 1-9 recite detergent compositions having a xanthan lyase having SEQ ID NO: 2 that is identical to recited SEQ ID NO: 6 having at least one alterations including, inter alia, at positions 753, 754, 757 and 769.  Patented claim 13 recites use of such detergent compositions by applying to a textile or hard surface having xanthan gum.  As discussed above, an ordinarily skilled artisan at the time of filing would have been motivated to combine a xanthan lyase having recited SEQ ID NO: 6 with an endoglucanase as taught by Segura et al. into a single detergent composition including an endoglucanase having SEQ ID NO: 2 or 56 of Segura et al. including a variant of SEQ ID NO: 2 of Segura et al. (recited SEQ ID NO: 2) with  substitutions N216Q + S313D + E408D + D476R + Y579W + I602T + F638N + A651P + T6976 + W719R + R880K + T887K + K921R + Y934G as taught by Nielsen et al.  As discussed, Nielsen et al. 2d teach a specific xanthan lysine variant being recited SEQ ID NO: 6 with substitutions A190Q , E229S , I234V , S582K , N672D , G753E , S754E , S757D , A769D , L775A , D801G , K875T, N892Y.
In view of the above, at the time of filing an ordinarily skilled artisan at the time of filing would have been motivated to modify the detergent compositions recited in the patented claims to further comprise an endoglucanase variant having recited SEQ ID NO: 2 with substitutions/alterations N216Q + S313D + E408D + D476R + Y579W + I602T + F638N + A651P + T6976 + W719R + R880K + T887K + K921R + Y934G since, as discussed, Segura et al. teach that it is advantageous to combine a xanthan lyase having identity to recited SEQ ID NO: 6 (SEQ ID NO: 2 of patented claims) with an endoglucanase including advantageously improved variants as taught by Nielsen et al. Further, Nielsen et al. 2d teach that a particular advantageous xanthan lyase variant within the scope of the patented claims is recited SEQ ID NO: 6 with substitutions A190Q , E229S , I234V , S582K , N672D , G753E , S754E , S757D , A769D , L775A , D801G , K875T, N892Y such that at the time of filing an ordinarily skilled artisan at the time of filing would have been motivated to employ such a xanthan lyase variant as an embodiment xanthan lyase variant of the patented claim since Nielsen et al. 2d teach that the same is specifically advantageous for inclusion in detergent compositions.  Regarding claims 8 and 10, as discussed above, Segura et al. directly teach that detergent compositions should contain one or more detergent components and use of detergent compositions containing an endoglucanase and a xanthan lyase in a method as recited in claim 10.

Claims 1-3, 5, 8 and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11,001,827 in view of Segura et al.
The rejection of claims 1-3, 5, 8 and 10 as obvious over Segura et al. is incorporated herein by reference.  As set forth above, Segura et al. suggest all of the features of claims 1-3, 5, 8 and 10. 
Patented claims 1-9 recite detergent compositions having a xanthan lyase having SEQ ID NO: 2 that is identical to recited SEQ ID NO: 6 having at least one alterations including, inter alia, at positions 753, 754, 757 and 769.  Patented claim 13 recites use of such detergent compositions by applying to a textile or hard surface having xanthan gum.  Segura et al. further teach a xanthan lyase having SEQ ID NO: 64 of that reference that is identical to recited SEQ ID NO: 2.  As discussed above, an ordinarily skilled artisan at the time of filing would at the time of filing have been motivated to combine any endoglucanase taught by Segura et al. and any xanthan lyase taught by Segura et al. in a single detergent composition.  As such, at the time of filing an ordinarily skilled artisan at the time of filing would have been motivated to modify the detergent compositions recited in the patented claims (reciting xanthan lyases that are substitution variants of  SEQ ID NO: 64 of Segura et al.) with an endoglucanase as taught by Segura et al. into a single detergent composition including an endoglucanase having SEQ ID NO: 56 of Segura et al., wherein Segura et al. teach that any such detergent composition having a xanthan lyase and endoglucanase further have the features of claim 8 and employed in the method of claim 8.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD M EPSTEIN whose telephone number is (571)272-5141. The examiner can normally be reached Mon-Fri 9:00a-5:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on (408) 918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TODD M EPSTEIN/Examiner, Art Unit 1652